
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of April
1, 2010 (the "Effective Date"), by and between NetSol Technologies, Inc., a
Nevada corporation (the "Company") and Boo-Ali Siddiqui, an individual
("Executive").


BACKGROUND


A.           The Company desires assurance of the association and services of
Executive in order to retain Executive's experience, skills, abilities,
background and knowledge, and is willing to engage Executive's services on the
terms and conditions set forth in this Agreement.


B.           Executive desires to be in the employ of the Company, and is
willing to accept such employment on the terms and conditions set forth in this
Agreement.


AGREEMENT


In consideration of the foregoing recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the parties,
intending to be legally bound, agree as follows:


1.           EMPLOYMENT.


1.1           The Company hereby enters into this Agreement with Executive, and
Executive hereby accepts employment under the terms and conditions set forth in
this Agreement for a period of one year thereafter (the "Employment Period");
provided, however, that the Employment Period may be terminated earlier pursuant
as provided herein.  The Employment Period shall be automatically extended for
additional thirty day periods unless either party notifies the other in writing
two weeks before the end of the term to elect not to so extend the Employment
Period.


1.2           Executive shall serve as Chief Financial Officer of the Company.


1.3           Executive shall perform all services, acts or things necessary or
advisable to manage and conduct the business of the Company and which are
normally associated with the position of Chief Financial Officer and consistent
with the bylaws and policies, including, but not limited to the committee
charters and Code of Ethics of the Company.


1.4           The employment relationship between the parties shall be governed
by the policies and practices established by the Company, except that when the
terms of this Agreement differ from or are in conflict with the Company's
policies or practices, this Agreement shall control.


1.5           Unless the parties otherwise agree in writing, during the term of
this Agreement, Executive shall perform the services he is required to perform
pursuant to this Agreement at the Company's offices, located at its present or
future locations in the Lahore, Pakistan; provided, further, that the Company
may from time to time require Executive to travel temporarily to other locations
in connection with the Company's business and in accordance with the Company's
standard policies regarding travel for executive and senior management
employees.


2.           LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.


2.1           During the Employment Period, Executive shall devote substantially
all his business energies, interest, abilities and productive time to the proper
and efficient performance of his duties under this Agreement.  The foregoing
shall not preclude Executive from engaging in civic, charitable or religious
activities, or from serving on boards of directors of companies or organizations
which will not present any direct conflict with the interest of the Company or
affect the performance of Executive's duties hereunder.

 
 

--------------------------------------------------------------------------------

 

2.2           Except with the prior written consent of the Company's Board of
Directors (“Board”), Executive will comply with all the restrictions set forth
below at all times during his employment and for a period of six months after
the termination of his employment:


2.2.1 Executive will not, either individually or in conjunction with any person,
as principal, agent, director, officer, employee or in any other manner
whatsoever, directly or indirectly engage in or become financially interested in
any competitive business within North America or Pakistan, except as a passive
investor holding not more than one percent of the publicly traded stock of a
corporation in which Executive is not involved in management;


2.2.2 Executive will not, either directly or indirectly, on his own behalf of on
behalf of others, solicit, divert or appropriate or attempt to solicit, divert
or appropriate to any competitive business, any business or actively sought
prospective business of the Company or any customers with whom the Company or
any affiliate of the Company has current agreements relating to the business of
the Company, or with whom Executive has dealt, or with whom Executive has
supervised negotiations or business relations, or about whom Executive has
acquired confidential information in the course of Executive's employment;


2.2.3 Executive will not, either directly or indirectly, on Executive's behalf
or on behalf of others, solicit, divert or hire away, or attempt to solicit,
divert, or hire away, any independent contractor or any person employed by the
Company or any affiliate of the Company or persuade or attempt to persuade any
such individual to terminate his or her employment with the Company; and,


2.2.4 Executive will not directly or indirectly impair or seek to impair the
reputation of the Company or any affiliate of the Company, nor any relationship
that the Company or any affiliate of the Company has with its employees,
customers, suppliers, agents or other parties with which the Company or any
other affiliate of the Company does business or has contractual relation; and,


2.2.5 Executive will not receive or accept for his own benefit, either directly
or indirectly, any commission, rebate, discount, gratuity or profit from any
person having or proposing to have one or more business transactions with the
Company or any affiliate of the Company, without the prior approval of the
Board, which may be withheld; and,


2.2.6 Executive will, during the term of this employment with the Company,
communicate and channel to the Company all knowledge, business and customer
contacts and any other information that could concern or be in any way
beneficial to the business of the Company. Any such information communicated to
the Company as aforesaid will be and remain the property of the Company
notwithstanding any subsequent termination of Executive's employment.


Failure to comply with the terms of this section 2 shall be ground for immediate
termination, and if applicable during the post-termination period shall be
grounds for an immediate cessation of any and all payments due to Executive
under section 4.4 of this Agreement.


3.           COMPENSATION OF EXECUTIVE.


3.1           The Company shall pay Executive a base salary of Eighty-Four
Thousand Dollars ($84,000) per year (the "Base Salary"), payable in accordance
with the Company policy.  Such salary shall be pro rated for any partial year of
employment on the basis of a 365-day fiscal year.  Executive will be eligible
for bonuses from time to time as determined by the Board.


3.2           Executive's Base Salary and other compensation may be changed from
time to time by mutual agreement of Executive and the Board and shall be
evaluated on an at least annual basis by the Board of Director’s Compensation
Committee.

 
 

--------------------------------------------------------------------------------

 

3.3           All of Executive's compensation shall be subject to customary
withholding taxes and any other employment taxes applicable to Executive’s
jurisdiction of employment as are commonly required to be collected or withheld
by the Company.


3.4           During the Employment Period, the Company agrees to reimburse
Executive for all reasonable and necessary business expenses subject to the
Company's standard requirements with respect to reporting and documentation of
such expenses.


3.5           Executive shall, in accordance with the Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any Executive benefit plan or arrangement which may be in effect from time
to time and made available to its executive or key management employees,
including, as applicable, health and disability insurance, dental insurance, and
participation in Employer’s 401(k) plan.  Provided, however, that Executive
shall only be entitled to those benefits as an employee working from a foreign
subsidiary and a non-U.S. citizen would be eligible. The Company may modify or
cancel its benefit plan(s) as it deems necessary.


 3.6           Executive shall receive the vacation according to the standard
policies of the Company in Pakistan.


3.7           Executive shall be granted Fifty Thousand shares (50,000) of
common stock to vest in equal 25% tranches (12,500) upon the conclusion of each
quarter of service.  The shares are granted from the Company’s 2008 Equity
Incentive Plan.  Executive shall be deemed to have earned the initial 12,500
shares on June 30, 2010; the next 12,500 on September 30, 2010; the next 12,500
on December 31, 2010 and the final 12,500 shares on March 31, 2011.


3.8  The Company and Executive shall enter into an Indemnity Agreement to
provide indemnification of and the advancing of expenses to Executive to the
fullest extent (whether partial or complete) permitted by law, and, to the
extent the Company maintains insurance, for the coverage of Executive under the
Company’s directors’ and officers’ liability insurance policies.
 
4.          TERMINATION.


4.1          Termination by the Company.  Executive's employment with the
Company may be terminated under the following conditions:


4.1.1           Death or Disability.  Executive's employment with the Company
shall terminate effective upon the date of Executive's death or "Complete
Disability" (as defined in Section 4.5.1).


4.1.2           For Cause.  The Company may terminate Executive's employment
under this Agreement for "Cause" (as defined in Section 4.5.3) by delivery of
written notice to Executive specifying the cause or causes relied upon for such
termination.  Any notice of termination given pursuant to this Section 4.1.2
shall effect termination as of the date specified in such notice or, in the
event no such date is specified, on the last day of the month in which such
notice is delivered or deemed delivered as provided in Section 8 below.


4.1.3           Without Cause.  The Company may terminate Executive's employment
under this Agreement at any time and for any reason by delivery of written
notice of such termination to Executive.  Any notice of termination given
pursuant to this Section 4.1.4 shall effect termination as of the date specified
in such notice (which shall be no earlier than 30 days after such notice is
given) or, in the event no such date is specified, on the last day of the month
following the month in which such notice is delivered or deemed delivered as
provided in Section 8 below.

 
 

--------------------------------------------------------------------------------

 

4.2         Termination By Executive.  Executive may terminate his employment
with the Company for "Good Reason" (as defined below in Section 4.5.2) by (i)
delivery of written notice to the Company specifying the "Good Reason" relied
upon by Executive for such termination, provided that such notice is delivered
within six (6) months following the occurrence of any event or events
constituting Good Reason, or (ii) at any time during the Employment Period
without Good Reason.


4.3         Termination by Mutual Agreement of the Parties.  Executive's
employment pursuant to this Agreement may be terminated at any time upon a
mutual agreement in writing of the parties.  Any such termination of employment
shall have the consequences specified in such agreement.


4.4         Compensation Upon Termination.


4.4.1      Death or Complete Disability.  If Executive's employment shall be
terminated by death or Complete Disability as provided in Section 4.4.1, the
Company shall (i) pay Executive his accrued Base Salary and accrued and unused
vacation benefits earned through the date of termination at the rate in effect
at the time of termination, and (ii) continue Executive's annual Base Salary, in
effect at the time of termination, for a period of two (2) months after the
termination date, in both cases subject to standard deductions and withholding,
and the Company shall thereafter have no further obligations to Executive under
this Agreement.


4.4.2      Cause or Without Good Reason.  If Executive's employment shall be
terminated by the Company for Cause, or if Executive terminates employment
hereunder without Good Reason, the Company shall pay Executive his accrued Base
Salary and accrued and unused vacation benefits earned through the date of
termination at the rate in effect at the time of the notice of termination, and
the Company shall thereafter have no further obligations to Executive under this
Agreement.


4.4.3      Without Cause or Good Reason.  If Executive shall terminate
Executive's employment with the Company without Good Reason or the Company shall
terminate Executive's employment without Cause, Executive shall be entitled to
the following:


(i)           Executive's Base Salary, and accrued and unused vacation earned
through the date of termination;


(ii)          Continuation of Executive's annual Base Salary, in effect at the
time of termination, for a period of two (2) months after the termination date
subject to standard deductions and withholding;


(iii)         Continuation of Executive's medical, disability and other benefits
for a period for  two (2) months after the termination date, as if Executive had
continued in employment during said period, or in lieu thereof, cash (including
a tax-equivalency payment for Federal, state and local income and payroll taxes
assuming Executive is in the maximum tax bracket for all such purposes) where
such benefits may not be continued (or where such continuation would adversely
affect the tax status of the plan pursuant to which the benefit is being
provided) under applicable law or regulation; and,


(iv)         100% vesting of all of Executive's Options, all other options
granted to Executive and all restricted stock received upon early exercise.


(v)          in the event such termination occurs within twelve (12) months
after a Change of Control, the Company shall pay Executive (a) a one-time
payment equal to the product of 2.99 and Executive’s salary for the previous six
(6) months and (b) a one-time payment equal to the higher of (i) Executive’s
bonus for the previous year and (ii) one-half a percent of the Company’s
consolidated gross revenues for the previous six (6) months (the “Change of
Control Termination Payment”).


4.5          Definitions.  As used herein, the following terms shall have the
following meanings:
 
 
 

--------------------------------------------------------------------------------

 

4.5.1       Complete Disability.  "Complete Disability" shall mean the inability
of Executive to perform Executive's duties under this Agreement because
Executive has become permanently disabled within the meaning of any policy of
disability income insurance covering employees of the Company then in force.  In
the event the Company has no policy of disability income insurance covering
employees of the Company in force when Executive becomes disabled, the term
"Complete Disability" shall mean the inability of Executive to perform
Executive's duties under this Agreement by reason of any incapacity, physical or
mental, which the Board, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Board, determines to have incapacitated
Executive from satisfactorily performing all of Executive's usual services for
the Company for a period of at least 120 days.  Based upon such medical advice
or opinion, the determination of the Board shall be final and binding and the
date such determination is made shall be the date of such Complete Disability
for purposes of this Agreement.


4.5.2       Good Reason.  "Good Reason" shall be limited to the occurrence of
any of the following events:


(i)           If the Company is in material breach of any provision of this
Agreement; or


(ii)          If the Company asks Executive to perform any act which is illegal,
including commission of any crime involving moral turpitude; or,


(iii)         If there shall be a material diminution in Executive's position,
status, offices, authority, duties or responsibilities as set forth in the
Agreement.


4.5.3        For Cause.  "For Cause" shall be limited to the occurrence of any
of the following events:
(i)           Executive's engaging or in any manner participating in any
activity which is directly competitive with or intentionally injurious to the
Company or which violates any material provision of Section 6 hereof; or the use
of alcohol or illegal drugs, materially interfering with the performance of
Executive's obligations under this Agreement, continuing after written warning;


(ii)          Executive's commission of any fraud against the Company or use or
intentional appropriation for his personal use or benefit of any material funds
or properties of the Company not authorized by the Board to be so used or
appropriated;


(iii)         Executive's conviction of any crime involving moral turpitude; or


(iv)         Executive's failure or refusal to materially perform his duties and
responsibilities set forth in this Agreement, if such failure or refusal is not
cured within two weeks after written notice thereof to Executive by the Company.


5.
CHANGE IN CONTROL.



5.1           A "Change of Control" shall, for purposes of this Section
mean:  (1) a dissolution or liquidation of the Company; (2) any sale or transfer
of more than 25% of the total assets of the Company; (3) any merger,
consolidation or other business reorganization in which the holders of the
Company's outstanding voting securities immediately prior to such transaction do
not hold, immediately following such transaction, securities representing fifty
percent (50%) or more of the combined voting power of the outstanding securities
of the surviving entity; (4) the acquisition by any person (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), of beneficial ownership (within the meaning of
Rule 13d-3 or any successor rule or regulation promulgated under the Exchange
Act) of securities representing fifty percent (50%) or more of the combined
voting power of the then-outstanding securities of the Company; or (5) a
majority of the incumbent Board of Directors has been changed.

 
 

--------------------------------------------------------------------------------

 

5.2           If a Change In Control occurs, Executive shall be entitled to full
acceleration of the vesting of the then-unvested portion of the Options granted
to Executive under Section 3.9 hereof and of any other options granted to
Executive (or any restricted shares received upon early exercise).  If Executive
is terminated due to a Change In Control, Executive’s medical, disability and
other benefits shall continue for a period of six (6) months, as if Executive
had continued in employment during said period, or in lieu thereof, cash
(including a tax equivalency payment for Federal, state and local income and
payroll taxes assuming Executive is in the maximum tax bracket for all such
purposes) where such benefits may not be continued (or where such continuation
would adversely affect the tax status of the plan pursuant to which the benefit
is being provided) under applicable law or regulation.


5.3           Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, including,
without limitation, the Change of Control Termination Payment, or otherwise (the
"Payment"), would constitute an "excess parachute payment" within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"),
Executive shall be paid an additional amount (the "Gross-Up Payment") such that
the net amount retained by Executive after deduction of any excise tax imposed
under Section 4999 of the Code, and any federal, state and local income and
employment tax and excise tax imposed upon the Gross-Up Payment, and any
interest and penalties imposed upon Executive, shall be equal to the
Payment.  For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of
Executive's residence on the date of Payment, net of the maximum reduction in
federal income taxes that may be obtained from the deduction of such state and
local taxes.


5.4           All determinations to be made under Section 5.3 shall be made by
the Company's independent public accountant (the "Accounting Firm"), which firm
shall provide its determinations and any supporting calculations both to the
Company and Executive within 10 days of the date of Payment.  Any such
determination by the Accounting Firm shall be binding upon the Company and
Executive.  Within five days after the Accounting Firm's determination, the
Company shall pay (or cause to be paid) or distribute (or cause to be
distributed) to or for the benefit of Executive such amounts as are then due to
Executive.


5.5           In the event that upon any audit by the Internal Revenue Service,
or by a state or local taxing authority, of the Payment or Gross-Up Payment, a
change is finally determined to be required in the amount of taxes paid by
Executive, appropriate adjustments shall be made under this Agreement such that
the net amount which is payable to Executive after taking into account the
provisions of Section 4999 of the Code shall reflect the intent of the parties
as expressed in Section 5.3 above, in the manner determined by the Accounting
Firm.


5.6           All of the fees and expenses of the Accounting Firm in performing
the determinations referred to above shall be borne solely by the Company.  The
Company agrees to indemnify and hold harmless the Accounting Firm of and from
any and all claims, damages and expenses resulting from or relating to its
determinations above, except for claims, damages or expenses resulting from the
gross negligence or willful misconduct of the Accounting Firm.


6.           CONFIDENTIAL AND PROPRIETARY INFORMATION


6.1           Executive recognizes that his employment with the Company will
involve contact with information of substantial value to the Company, which is
not old and generally known in the trade, and which gives the Company an
advantage over its competitors who do not know or use it, including but not
limited to, techniques, designs, drawings, processes, inventions, developments,
equipment, prototypes, sales and customer information, and business and
financial information relating to the business, products, practices and
techniques of the Company, (hereinafter referred to as "Confidential and
Proprietary Information").  Executive will at all times regard and preserve as
confidential such Confidential and Proprietary Information obtained by Executive
from whatever source and will not, either during his employment with the Company
or thereafter, publish or disclose any part of such Confidential and Proprietary
Information in any manner at any time, or use the same except on behalf of the
Company, without the prior written consent of the Company.

 
 

--------------------------------------------------------------------------------

 

7.           ASSIGNMENT AND BINDING EFFECT.


7.1           This Agreement shall be binding upon and inure to the benefit of
Executive and Executive's heirs, executors, personal representatives, assigns,
administrators and legal representatives. Due to the unique and personal nature
of Executive's duties under this Agreement, neither this Agreement nor any
rights or obligations under this Agreement shall be assignable by
Executive.  This Agreement shall be binding upon and inure to the benefit of the
Company and its successors, assigns and legal representatives.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in form and substance
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform it if no succession had taken place.


8.           NOTICES.


8.1           All notices or demands of any kind required or permitted to be
given by the Company or Executive under this Agreement shall be given in writing
and shall be personally delivered, which shall include overnight courier, (and
receipted for) or mailed by certified mail, return receipt requested, postage
prepaid, addressed as follows:


8.1.1           If to the Company:


NetSol Technologies, Inc.
23091 Calabasas Road, 2072
Calabasas, CA 91302
Attn: Chairman


8.1.2           If to Executive:


Boo-Ali Siddiqui
c/o NetSol Technologies Ltd
NetSol Avenue, Airport Road
Lahore Cantt, 54792 Pakistan


Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified
above.  Either party may change its address for notices by giving notice to the
other party in the manner specified in this section.


9.           TRADE SECRETS OF OTHERS.


9.1           It is the understanding of both the Company and Executive that
Executive shall not divulge to the Company and/or its subsidiaries any
confidential information or trade secrets belonging to others, including
Executive's former employers, nor shall the Company and/or its affiliates seek
to elicit from Executive any such information.  Consistent with the foregoing,
Executive shall not provide to the Company and/or its affiliates, and the
Company and/or its affiliates shall not request, any documents or copies of
documents containing such information.


10.         CHOICE OF LAW.


10.1           This Agreement shall be construed and interpreted in accordance
with the laws of the State of Nevada.

 
 

--------------------------------------------------------------------------------

 

11.         INTEGRATION.


11.1           This Agreement contains the complete, final and exclusive
agreement of the parties relating to the subject matter of this Agreement, and
supersedes all prior oral and written employment agreements or arrangements
between the parties.


12.         AMENDMENT.


12.1           This Agreement cannot be amended or modified except by a written
agreement signed by Executive and the Company.


13.         WAIVER.


13.1           No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the party
against whom the wavier is claimed, and any waiver or any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.


14.         SEVERABILITY.


14.1           The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal.  Such court shall have the authority to modify or replace the invalid
or unenforceable term or provision with a valid and enforceable term or
provision which most accurately represents the parties' intention with respect
to the invalid or unenforceable term or provision.


15.         INTERPRETATION; CONSTRUCTION.


15.1           The headings set forth in this Agreement are for convenience of
reference only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing the Company, but
Executive has been encouraged, and has consulted with, his own independent
counsel and tax advisors with respect to the terms of this Agreement.  The
parties acknowledge that each party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.


16.         REPRESENTATIONS AND WARRANTIES.


16.1           Executive represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that his execution
and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.


17.         LITIGATION COSTS.


17.1           Should any litigation, arbitration, or administrative action be
commenced between the parties or their personal representatives concerning any
provision of this agreement or the rights and duties of any person in relation
to this agreement, the party or parties prevailing in such action shall be
entitled, in addition to such other relief as may be granted to a reasonable sum
as and for that party's attorney's fees in such litigation which shall be
determined by the court, arbitrator, or administrative agency, in such action or
in a separate action brought for that purpose.


18.         COUNTERPARTS.


18.1           This Agreement may be executed in two counterparts, each of which
shall be deemed an original, all of which together shall constitute one and the
same instrument.

 
 

--------------------------------------------------------------------------------

 

19.         ARBITRATION.


19.1           To ensure rapid and economical resolution of any disputes which
may arise under this Agreement, Executive and the Company agree that any and all
disputes or controversies of any nature whatsoever, arising from or regarding
the interpretation, performance, enforcement or breach of this Agreement shall
be resolved by confidential, final and binding arbitration (rather than trial by
jury or court or resolution in some other forum) to the fullest extent permitted
by law.  Any arbitration proceeding pursuant to this Agreement shall be
conducted by the American Arbitration Association ("AAA") in Los Angeles under
the then existing AAA arbitration rules.  If for any reason all or part of this
arbitration provision is held to be invalid, illegal, or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not effect any other portion of this
arbitration provision or any other jurisdiction, but this provision will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable part or parts of this provision had never been
contained herein, consistent with the general intent of the parties insofar as
possible.


20.         PAYMENTS. Any amount hereunder not paid when due shall be subject
until paid to an interest charge equal to the lesser of (i) one-and-one-half
percent of the amount due per month and (ii) the highest rate allowable by
applicable law.  The late-paying party shall pay all of the other party’s costs
and expenses (including reasonable attorney's fees) to collect any amount due.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


NETSOL TECHNOLOGIES, INC.
 
By: 
   /s/Najeeb Ghauri
 
Najeeb Ghauri
Its: Chief Executive Officer
   
EXECUTIVE:
 
   /s/Boo-Ali Siddiqui
Boo-Ali Siddiqui
 
Dated: May 12,  2010


 
 

--------------------------------------------------------------------------------

 
 